per curiam:
Nuevamente nos vemos obligados a ejercer nuestro poder disciplinario y ordenar la suspensión inme-diata e indefinida de un miembro de la profesión jurídica por incumplir con su deber de contestar una queja presen-tada en su contra y por desobedecer las órdenes de este Tribunal.
HH
El 19 de junio de 2015, el Sr. José L. Román Ruiz (pro-movente) presentó una queja contra la Leda. Laura E. Fi*2gueroa Cortés (licenciada Figueroa Cortés.(1) En conformi-dad con el procedimiento dispuesto en la Regla 14(c) del Reglamento del Tribunal Supremo, 4 LPRAAp. XXI-B, el 1 de julio de 2015 la Secretaría de este Tribunal cursó una comunicación a la licenciada Figueroa Cortés para que esta cumpliera con su obligación de contestar la queja. La le-trada incumplió.
Ante ese cuadro, la Secretaría le cursó otra comunicación el 13 de agosto de 2015, en la que concedió a la licenciada Figueroa Cortés un término adicional para contestar la queja.
Habida cuenta que la licenciada Figueroa Cortés incum-plió con los requerimientos de la Secretaría, el 18 de diciembre de 2015 este Tribunal emitió una resolución me-diante la cual ordenó a la abogada que contestara la queja en un término final de cinco días. Además, se le apercibió que su incumplimiento conllevaría sanciones disciplinarias severas, incluso la suspensión del ejercicio de la profesión. Cabe destacar que la licenciada Figueroa Cortés fue noti-ficada personalmente el 30 de diciembre de 2015, con una copia de la resolución. A pesar de ello, la letrada incumplió con nuestra orden y no compareció.
HH HH
Nuestro Código de Ética Profesional establece las nor-mas mínimas de conducta que deben regir a los miembros de la ilustre profesión de la abogacía en el desempeño de sus funciones. In re De Jesús Román, 192 DPR 799, 802 (2015); Canon 2 del Código de Ética Profesional, 4 LPRA Ap. IX. Véanse, también: In re Cepero Rivera et al., 2015 TSPR 119, pág. 9, 193 DPR Ap. (2015); In re López González et al, 2015-107, pág. 5, 193 DPR Ap. (2015).
*3Específicamente, el Canon 9 del Código de Ética Profesional dispone que los abogados y las abogadas deben “observar para con los tribunales una conducta que se ca-racterice por el mayor respeto”. 4 LPRAAp. IX. Como coro-lario de ese deber, las personas que ejercen la profesión de la abogacía tienen que cumplir pronta y diligentemente las ór-denes de todos los tribunales, al igual que con todas las en-tidades públicas que intervienen en los procesos disciplina-rios contra un letrado, inclusive la Secretaría de este Tribunal. In re Maldonado Nieves, 192 DPR 973, 981 (2015); In re Nieves Nieves, 181 DPR 25, 34 (2011). Por lo tanto, “[a]sumir una actitud de menosprecio e indiferencia ante nuestras órdenes, denota falta de respeto hacia nuestra au-toridad, por lo que viola dicho canon”. In re Dávila Toro, 193 DPR 159, 163 (2015).
Consecuentemente, nos hemos visto obligados a disciplinar a los abogados y las abogadas que incumplen con su deber de contestar con diligencia los requerimien-tos de este Tribunal y acatar nuestras órdenes. In re Rivera Trani, 188 DPR 454, 460-461 (2013); In re Guzmán Rodríguez, 187 DPR 826, 829 (2013). Desatender nues-tros requerimientos es incompatible con la práctica de la profesión, pues constituye una violación al Canon 9 del Código de Ética Profesional y menoscaba nuestro poder inherente de regular la profesión jurídica. In re Cepero Rivera et al., supra, pág. 10; In re López González et al., supra, pág. 6; In re Rivera Trani, supra, pág. 461; In re Guzmán Rodríguez, supra, pág. 829. Por lo tanto, tal con-ducta conlleva la separación inmediata e indefinida del ejercicio de la abogacía. Véanse: In re López González et al., supra, págs. 6-7; In re Rivera Trani, supra, pág. 461; In re Guzmán Rodríguez, supra, pág. 829.
Al amparo de la normativa jurídica expuesta, evalua-remos la conducta exhibida por la abogada de epígrafe.
*4rH I—i
Este Tribunal concedió a la licenciada Figueroa Cortés amplia oportunidad para que compareciera ante nos y con-testara la queja del promovente. Esta incumplió, en claro incumplimiento de nuestras órdenes.
De lo anterior, resulta claro que la licenciada Figueroa Cortés ha incumplido y asumido una actitud despreocu-pada en cuanto a este asunto. Asimismo, ha tomado livia-namente nuestros requerimientos y, aun hoy, no ha compa-recido ante nos para cumplir con lo ordenado.
Así pues, la dejadez y la desidia de esta abogada nos obligan a decretar que ha incumplido con su deber de guar-dar el mayor respeto hacia este Tribunal. Ello, relegando su responsabilidad de regirse por el Código de Ética Profe-sional y satisfacer las exigencias que se han establecido para garantizar que aquellos y aquellas que ejercen la pro-fesión jurídica cumplan diligentemente con nuestras órdenes.
IV
Por los fundamentos que anteceden, suspendemos inme-diata e indefinidamente del ejercicio de la abogacía y la notaría a la Leda. Laura E. Figueroa Cortés. Por otra parte, se le ordena al Alguacil de este Tribunal que incaute inmediatamente la obra y el sello notarial de la señora Figueroa Cortés y los entregue al Director de la Oficina de Inspección de Notarías para la correspondiente investiga-ción e informe.

Asimismo, se le impone a la señora Figueroa Cortés el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos y devolverles cualesquiera honorarios recibidos por trabajos no realizados. De igual forma, tendrá que informar inmediatamente de su suspen-sión a cualquier sala del Tribunal General de Justicia o 
*5
foro administrativo en el que tenga algún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumpli-miento con lo anterior, dentro del término de 30 días conta-dos a partir de la notificación de la presente opinión “per curiam” y sentencia. Notifíquese personalmente esta opi-nión “per curiam” y sentencia a la Sra. Laura E. Figueroa Cortés a través de la Oficina del Alguacil de este Tribunal.


Se dictará sentencia de conformidad.


 La Leda. Laura E. Figueroa Cortés fue admitida a la abogacía el 18 de agosto de 2009 y prestó juramento como notario el 26 de enero de 2011.